Title: To George Washington from Bushrod Washington, 13 March 1798
From: Washington, Bushrod
To: Washington, George



My dear Uncle
Richmond March 13th [17]98

I shall lose no time in acquitting myself of inattention to your last favor (but one) with which you might without injustice have charged me, not Knowing the reason of my silence.
It has not (thank God) proceeded from indisposition, yet I feel grateful for your affectionate solicitude upon that subject.
Having sold Belvidere, that I might with more convenience pursue my practice in Town, (where I now reside) I determined to remove to my house in Westmoreland such part of my furniture as I could not find room for in my new habitation, with a view of passing a month or two during the winter vacations at my farm. On this account I was obliged to go to Westmoreland shortly after I recieved your letter from whence I only returned a few days ago and found the Court of Chancery sitting.
I have this day renewed my enquiries of the Auditor, who says, that after a full examination, he is not enabled from the returns to his office, to give any further information respecting your Lands—the consequence is, that none of them can be in danger. I shall from time to time call there and inform myself of any thing which future returns may make interesting to you.
The title to the land conveyed by Genl Lee is as binding between the parties and their heirs, as if it had been duly recorded. But it would yield to a subsequent purchaser from Lee without notice of your right. This is a danger not to be apprehended—but the conveyance to you will not prevail against the Creditors of Lee. The most certain, but not the easiest remedy for this inconvenience, is for you to convey to Lee, and he to reconvey to you that both deeds might be recorded together—or you may cancel his deed, and take a new one—this latter mode will be as effectual as the former,

unless he has since conveyed to another, which is not to be expected.
Some weeks ago I saw Mr N—— in this place, when he confidentially communicated to me, the base and insidious plot to which the inclosures in your letter allude, with an injunction of secrecy towards every person but yourself; assigning as a reason, that if it were Known at this time, he might be defeated in his endeavours to discover the real actors in this dark drama. I trust that his exertions may prove successful. To express the indignation I feel at the perfidious contriver or contrivers of this shallow design upon you is impossible. I hope it will (as most acts of darkness do) recoil upon the authors of it. It required but a small share of Mr N.’s discernment to suspect foul play, when the property in the letter was claimed, for more virulence exists not in the heart of any one, than in that of the fictitious Mr Langhorn, if I have been rightly informed.
As to the Character of Mr N. I am pretty sure, you have not been misinformed, tho’ not intimately acquainted with him, I have long had a high esteem for him and I have flatter’d myself with believing it reciprocal. I have often conversed with him upon political subjects, and have found his opinions in perfect harmony with my own. He is the reputed author of the pieces under the signature you mention, as well as of some others which were published very early after the adoption of the constitution. I believe that he stands alone in his family in political matters, but that he does not stand less firm on that account. His character is that of a zealous friend to the Government & I am satisfied that he is warmly attached to you—Under these impressions, I shall forward your letter to him under cover.
The paper which you enclosed me, came safe to hand—I mean the one respecting Colvills estate. Mrs Washington Unites with me in love & best wishes to my Aunt & yourself. Believe me to be My dear Uncle very sincerely Yr affect. Nephew

B. Washington


I am not charged with the postage of Yr letters, presuming you wish the papers sent me, returned, I enclose them.

